Citation Nr: 1744710	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  07-34 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right knee disorder, diagnosed as chondromalacia and degenerative joint disease.

2. Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his mother



ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1980 to August 1983.

These matters come to the Board of Veterans' Appeals (Board) from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his mother testified before the undersigned Veterans Law Judge at a travel Board hearing in September 2009.  The transcript is of record. 

The Board most recently remanded these matters in April 2015 for further development.  They have returned for adjudication.

Since the most recent supplemental statement of the case, the Veteran's vocational rehabilitation and employment folders have been added to the claims file.  These documents do not contain non-duplicative information that is relevant to the matters at issue.  38 C.F.R. § 19.37 (2016).

A review of the record shows that a claim for service connection for sex addiction was denied in June 2013, and that the Veteran perfected an appeal on that issue in June 2016.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's holding in Clemons and other psychiatric diagnoses of record, to include bipolar disorder, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, which would include bipolar disorder and sex addiction.  [The Board notes that the limited power of attorney agreement held between the Veteran and the above referenced attorney encompasses the issue of service connection for an acquired psychiatric disorder.]

The Veteran has also appealed claims for entitlement to service connection for fatty liver disease and entitlement to an increased rating for deviated septum.  Those claims are currently awaiting a hearing and are not part of this decision.


FINDINGS OF FACT

1. The preponderance of the evidence indicates that the Veteran's right knee disorder was not incurred in or caused by service; it was not incurred within one year of service; and it did not result in continuous symptoms since service.

2. The preponderance of the evidence indicates that the Veteran's acquired psychiatric disorder did not exist during service and was not incurred in service or caused by an in-service disease or injury.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria for entitlement to service connection for an acquired psychiatric disability have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

This matter was remanded by the Board after a remand by the United States Court of Appeals for Veterans Claims in order for the examiner to consider the Veteran's lay statements in rendering an opinion for the knee and to resolve ambiguity in the opinion for bipolar disorder.  VA examiners did so in November 2015 and January 2016.  Neither the Veteran nor his representative has raised any issues with these examinations or with any other aspect of the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Board will accordingly consider the merits of the appeal without addressing procedural arguments that have not been raised.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis or psychosis, are subject to presumptive service connection if manifested to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
 
An alternative method of establishing the second and third Shedden elements for disabilities identified as chronic diseases in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  As discussed above, arthritis is qualifying chronic diseases.

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

I. Right Knee Disability

During service the Veteran was seen for a "ligament strain" of the right knee following a football injury in December 1980.  The condition resolved and the Veteran denied knee problems, swollen or painful joints, arthritis, bursitits, and lameness two years later in a September 1982 report.  The Veteran's exit examination in August 1983 noted that his lower extremities were normal.

The Veteran reported several physical ailments in medical records dated December 1997, including left knee pain.  The Veteran did not report any problems with his right knee at the time.  The Veteran attributed these pains to an altercation with the police.  Medical records continued to note left knee pain without right knee pain until approximately April 1998, when both knees were reported to be painful, again alleged to be due to the police altercation.

Eight years later, in August 2005, the Veteran complained of pain in both knees.  The Veteran did not report a specific injury to his knees, and the doctor found no objective evidence of knee problems.  The next month, the Veteran's right knee was x-rayed.  The X-rays revealed "no evidence for joint effusion, fracture, arthritis or other focal bony abnormalities."  

Two years later, in July 2007, the Veteran was afforded a VA knee examination.  The examiner noted that the Veteran had been diagnosed with a right knee strain in service, but that it resolved and that the Veteran's knee testing and X-rays were currently normal.  The examiner also noted that the Veteran had been diagnosed with probable early chondromalacia of the right knee in August 2006.  According to the examiner, the chondromalacia was less likely due to service based upon his literature review, medical records, and clinical experience.  The examiner explained that the Veteran's in-service injury resolved itself.  

Three months later, the Veteran was evaluated by physical therapy.  The physical therapist stated that the Veteran's knee had no objective findings suggestive of pathology.  The physical therapist opined that there were "some underlying psychosocial motivation to [the Veteran's] subjective [complaints.]"  He then discontinued the Veteran from physical therapy services.  



The Veteran testified before the Board two years later in September 2009.  He stated that he had arthritis for a long period of time, but that the official diagnosis "probably would have been 2005, maybe 2006."  He also stated that he had been complaining about neck and knee pain "since 1997 up in Seattle."  

Two years later in May 2011, the Veteran's knees were again X-rayed.  This time the x-rays revealed mild osteoarthritis in the right knee with formation at patellofemoral and medial joint space compartments and possibly on the tibial spines.

A year later, in September 2012, the Veteran was afforded another VA examination.  The examiner diagnosed mild osteoarthritis of the right knee based upon imaging from 2011.  The examiner opined that this osteoarthritis was not related to, or had its onset in, service.  The examiner explained that the Veteran's history, including the clear medical examination in 1983 and the many years between service and complaint was contrary to nexus.  The examiner also noted that the Veteran's medical report was inconsistent as the 1998 medical records noted that the Veteran complained of injury due to "Police Beating" but that at the time of the examination the Veteran adamantly denied any incident after service relating to his knees.  The examiner also noted that the June 2003 x-ray was not that of the Veteran and that that x-ray was related to a much older Veteran.  The 2011 x-ray was "consistent with veteran's age and life style."  Moreover, a strained ligament could not cause osteoarthritis twenty years later as they were pathomechanically different.  

Another VA examiner provided a supplemental opinion three and a half years later in January 2016.  The examiner considered the Veteran's statements regarding onset, continuity, and chronicity, but concurred in the earlier opinion that there was no nexus to service.  With respect to shin splints, the examiner noted that the Veteran did not have a record of shin splints.  Moreover, even if the Veteran had shin splints, had there been a chronic condition from service, it would have shown up in the separation report and on later x-rays.  Both were clean.  The examiner also acknowledged the Veteran's statements that he had not hurt his knee other than in service, but noted that the Veteran's reports of pain only began in 1997/1998 after a reported police altercation.

The weight of the evidence is against a finding of nexus.  The Veteran had a transient soft-tissue injury during service that resolved by the time of his later service examination and exit examinations.  This weighs against service connection.  The Veteran only began reporting knee pain seventeen years after the incident, and the Veteran himself stated that the onset of the pain followed a police altercation.  This further weighs against service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (allowing the Board to consider "evidence of a prolonged period without medical complaint").  The Veteran's X-rays showed that he did not have arthritis of the right knee as of 2005, twenty five years after the incident.  This weighs strongly against service connection.  The 2012 VA examiner also explained that the Veteran's soft tissue injury from 1980 could not cause arthritis more than twenty five years later as the injuries were pathomechanically different.  This too weighs strongly against service connection.  Finally, the 2016 VA examiner considered all of the evidence, including the Veteran's statements and opined that the Veteran's arthritis, which developed only recently, was not related to service or the 1980 injury.

The Veteran's testimony and statements about the continuous nature of his knee pain and that he's had arthritis since before 2005 are acknowledged, but are not persuasive.  The Veteran is competent to report readily observable symptoms such as knee pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the "Board is not required to accept all lay statements as definitive proof."  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Moreover, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the question of the onset of the Veteran's arthritis falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Arthritis requires medical imaging and analysis to diagnose and is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding their etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In addition, the Veteran's history of continuous knee pain is not found credible.  The medical records lack any complaint of pain after the injury in service or for seventeen years after service.  Even after seventeen years, the Veteran attributed the pain to the police altercation a few months prior.  This complaint only changed when the Veteran filed for service-connection.  In addition, the Veteran's description of the injury has changed based on the service-connected claim at issue.  For the neck injury claim, the football issue was described as being "clotheslined," which in football terms means knocking someone down by extending an arm at neck level.  More recently, at the Veteran's 2012 knee examination, the Veteran claimed the injury was instead when a "guy was thrown on my right knee."

Even if the Veteran's contentions could be credited, the weight of the evidence is against his claim.  Instead, the weight of the evidence favors a finding that the Veteran's arthritis was incurred sometime after 2005 and was not incurred in or related to service.  Direct service connection must be denied.

Presumptive service connection must also be denied because, as discussed above, the Veteran's arthritis was not incurred during service or during the one year presumptive period.  

Finally, the Veteran cannot be service connected under continuity of symptomatology because the weight of the evidence is against a finding of continuous symptoms.  The Veteran had no symptoms at the end of service and there is no medical evidence indicating that the Veteran had symptoms for more than fifteen years after service.  The Veteran has testified that he had symptoms since service, but as discussed above, that testimony is not credible.  Even if it were, it would be outweighed by the statements the Veteran made to his medical providers in 1997 and 1998 that his knee pains were due to his altercation with the police.  See Fed. R. Evid. 803(4) (excepting statements made for medical diagnosis or treatment from being excluded as hearsay due to their generally recognized credibility); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("recourse to the [Federal Rules of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.").  Service connection must be denied.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for right knee disability must therefore be denied.

II. Acquired Psychiatric Disorder, including Bipolar Disorder and Sex Addiction

Service treatment records indicated that upon entry examination into service in August 1980, the Veteran had pre-service infractions to include traffic tickets and disorderly intoxication.  He reported that he had never been treated for a mental condition.  No psychiatric disorder was noted.  The Veteran was seen in 1981 on at least one occasion for flu like symptoms.  No psychiatric symptoms were mentioned.  The Veteran reported no psychiatric problems in a September 1982 examination and the exit examiner found no psychiatric problems upon separation in July 1983.  

The Veteran was institutionalized in October 1997 (more than 14 years post-service) for psychiatric complaints.  He was found to be psychotic, delusional, and somewhat panicked with racing thoughts.  He stayed for a week and his final diagnoses were bipolar disorder and mania with psychosis.  No reference was made to the Veteran's active service.  Subsequent treatment records reflected a continued diagnosis of bipolar disorder.

A private physician reported in February 2002 that the Veteran had been treated since 1999 for rapid cycling bipolar disorder.  The doctor noted that the Veteran had said that his episodic depression increased substantially when he was in the Marines.  He also stated that he had been depressed the majority of the time in the service. 

The Veteran was afforded a VA examination in August 2002.  He gave a history of being a difficult child who was often in trouble.  He abused drugs and alcohol and his grades suffered.  He had 18 to 20 arrests, mostly for public intoxication.  At the time of the examination, he reported symptoms of mania.  The examiner opined that the Veteran suffered from primary symptoms of bipolar disorder, with primary "indications" of onset into early adolescence as indicated by significant drugs and alcohol.  The final diagnoses included bipolar disorder, alcohol and polysubstance abuse, both in reported remission, and a personality disorder, not otherwise specified with borderline characteristics.

The Veteran provided testimony at two hearings in 2004.  He testified that he felt his psychiatric disorder began when he was about 13 years old; that this condition progressively worsened during service; and that he thought that when he was treated for flu like symptoms during service, he was actually having some psychiatric manifestations.

The Veteran and his mother provided further testimony in September 2009.  The Veteran's mother testified that the Veteran came back from service a different person, but that he also had discipline problems as a child.  The Veteran testified that when he was seen for the flu during service, he was having psychiatric manifestations.  The Veteran believed that his mental condition was aggravated during service.  

The Veteran was afforded another VA psychiatric examination in September 2012.  The examiner opined that the Veteran's bipolar disorder was less likely than not incurred in or otherwise etiologically related to service.  She explained that despite evidence of a potential pre-service mental disorder, there was no evidence of a mental disorder during service, or for many years after service, until 1997.  

The Veteran was provided a VA psychiatric supplemental opinion in November 2015.  The examiner opined that (1) if there was evidence that the Veteran had been prescribed medication during childhood for behavioral concerns that would be indicative of a childhood psychiatric disorder; (2) the Veteran's mother's report was some evidence of a childhood psychiatric disorder; (3) there was no evidence of a mental disorder existing during service; and (4) it was less likely than not that the Veteran's bipolar disorder had its onset during service, was aggravated by service, or was otherwise etiologically related to service because the Veteran's records during service and for seventeen years after service did not indicate that the Veteran had a medical disorder.  The Veteran also engaged in significant substance abuse before, during and after service.  

The Veteran has been diagnosed with bipolar disorder.  This satisfies Shedden element (1).  It is again noted that the Veteran claims that he suffers from a sex addiction.  There is no evidence that no evidence that such a disorder has been diagnosed.  There is some indication that the Veteran's bipolar disorder may include symptoms hypersexuality.  In any event, even if a diagnosis of sexual addiction were established, for the reasons set forth below, the claim would still be denied.

Shedden element (2) is more difficult.  The Veteran denied having psychiatric disorders or symptoms at the beginning, during, and at the end of service.  Multiple examiners found the Veteran to be without any psychiatric problems.  These weigh against an in-service incurrence, disease, or injury.

The Veteran was diagnosed for the first time approximately fifteen years after service.  The psychiatric admission note in 1997 stated that the Veteran had a history of present illness that was in the months range.  This further weighs against an in-service incurrence, disease or injury.

The Veteran's mother testified that the Veteran had been on psychiatric medication during childhood.  As the 2015 VA examiner stated, psychiatric medication would be indicative of a psychiatric condition during childhood.  Such raises the specter of the Veteran having a psychiatric disorder that preexisted his active service.  However, for reasons discussed below, the evidence does not amount to clear and unmistakable evidence to overcome the presumption of soundness.  See 38 C.F.R. 3.304 (2016).

First, the mother's statement is contradicted by her statement in 1997.  When the institution contacted the mother at that time about her son's psychiatric disorder, she denied taking the Veteran to a doctor and did not indicate that the Veteran had ever received psychiatric medication.  In addition, the Veteran did not report having taken any psychiatric medicine at his entrance examination.

Next, it is acknowledged that the 2002 VA examiner stated that there was some "indication" that the Veteran's bipolar disorder began during childhood.  This opinion, however, cannot be given much weight as it was based upon the Veteran's statements, which have been found not to be credible.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").  Moreover, the finding that there was an "indication" that the bipolar disorder began in childhood it far from being clear and unmistakable (undebatable) evidence.

Consideration has also been given to the report cards submitted by the Veteran, which he claims showed a sharp downward decline in academic performance.  There are many reasons, however, why a student's academic performance may suddenly diminish.  One of them may be a psychiatric disorder, but that does not mean that the Veteran had a psychiatric disorder that caused a drop in grades.  Moreover, even if the Veteran had a psychiatric disorder during adolescence, there is no indication that it was the same psychiatric disorder that he has now or that he had the psychiatric disorder in service.  Indeed, as discussed above, the evidence indicates that he did not have a psychiatric disorder while in service.

The Veteran's testimony and statements to the 2002 doctor that his condition began before service and worsened during service also cannot be credited.  As discussed above, the Veteran has a history of tailoring testimony to particular claims.  In addition, when admitted in 1997 the Veteran did not mention the military or any events in service relating to his psychiatric (or physical) condition at the time.  Instead, the admission note indicated a history of present illness of only several months.  The Veteran began claiming a connection between bipolar disorder and service in connection with his claim for VA benefits.  

Moreover, when he was in service, he repeatedly denied psychiatric symptoms and examiners repeatedly found him to be without psychiatric defect.  These statements directly contradict his later statements.

As the weight of the evidence is against a finding that the Veteran had a psychiatric condition in service, and as the credible evidence does not suggest an in-service injury or disease relating to bipolar disorder, Shedden element (2) has not been satisfied.

Even assuming that Shedden element (2) were satisfied, Shedden element (3) also prevents a finding of service connection.  The Veteran has been seen by a number of examiners and doctors, but they have never stated that the Veteran's bipolar disorder was related to service.  In the case of the VA examiners, they have explicitly opined that the Veteran's bipolar disorder was not as likely as not incurred in or etiologically related to service.  They considered the Veteran's statements, reports of medical history and the medical records.  In particular the examiners placed weight on the initial presentation in 1997 of major symptoms.  

The Veteran's testimony that he had depressive episodes during service and that his treatment for flu like symptoms was actually psychotic symptoms has been considered, but is not found to be credible.  The Veteran explicitly denied these symptoms during service and a doctor in service found nothing wrong with him psychiatrically.  

The Veteran's mother's statements that the Veteran came back from service "changed" have also been considered, but do not weigh in favor of service connection.  As described above, the testimony was found not to be accurate, limiting its probative value.  Even if true, however, individuals change growing up and through military service.  A change does not require a psychiatric disorder.

Taken together, the weight of the evidence is against a finding of nexus, or Shedden element (3).

As it has not been established that the Veteran had an acquired psychiatric disorder in service that could have been aggravated by service, aggravation need not be considered.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for an acquired psychiatric disorder must therefore be denied.


ORDER

Entitlement to service connection for a right knee disorder, diagnosed as chondromalacia and degenerative joint disease is denied.

Entitlement to service connection for an acquired psychiatric disorder is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


